Motion GRANTED and Order filed October 29, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00698-CV
                                 ____________

                    IN RE JENNIFER BRADEN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             328th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-DCV-216657

                                   ORDER

      On August 19, 2015, relator Jennifer Braden filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Ronald
Pope, Judge of the 328th District Court, in Fort Bend County, Texas, to set aside
his amended order of enforcement by contempt and suspension of commitment
dated February 27, 2015, in trial court number 14-DCV-216657, styled In the
Interest of I.R.B., a Child. Relator claims respondent abused his discretion by
finding her in contempt.

      Relator also filed a motion for temporary stay of the proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. Relator asks this court to stay the amended order
of enforcement by contempt and suspension of commitment dated February 27,
2015, and any proceedings related to its enforcement pending a decision on the
petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER the amended order of enforcement by contempt and suspension
of commitment dated February 27, 2015, and any proceedings related to its
enforcement in trial court cause number 14-DCV-216657, In the Interest of I.R.B.,
a Child, STAYED until a final decision by this court on relator’s petition for writ
of mandamus, or until further order of this court.

                                   PER CURIAM


Panel consists of Justices Boyce, Busby, and Brown.